     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 1 of 27




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 JONATHAN SINGLETON, RICKY                 )
 VICKERY, and MICKI HOLMES,                )
 on behalf of themselves and others        )
 similarly situated,                       )
                                           )
              Plaintiffs,                  )
                                           )
       v.                                  )      CASE NO. 2:20-CV-99-WKW
                                           )                [WO]
 HAL TAYLOR, in his official               )
 capacity as Secretary of the Alabama      )
 Law Enforcement Agency, and               )
 DERRICK CUNNINGHAM, in his                )
 official capacity as Sheriff for          )
 Montgomery County,                        )
                                           )
              Defendants.                  )

                   MEMORANDUM OPINION AND ORDER

      Plaintiffs Jonathan Singleton, Ricky Vickery, and Micki Holmes are residents

of Montgomery, Alabama, who are homeless. They bring suit pursuant to 42 U.S.C.

§ 1983 to challenge the constitutionality of two Alabama statutes: Alabama Code

§ 13A-11-9(a)(1) (prohibiting loitering “in a public place for the purpose of

begging”) and Alabama Code § 32-5A-216(b) (prohibiting individuals from

“stand[ing] on a highway for the purpose of soliciting . . . contributions”). Plaintiffs

assert that the two challenged laws have criminalized their speech in violation of the

First Amendment to the United States Constitution. Remaining defendants are
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 2 of 27




Derrick Cunningham, the Sheriff of Montgomery County, who is sued in his official

capacity; and Hal Taylor, Secretary of the Alabama Law Enforcement Agency, also

sued in his official capacity.

      Defendants Taylor and Cunningham have moved for dismissal under Federal

Rules of Civil Procedure 12(b)(6) and 12(b)(1). (Docs. # 22, 25.) For the reasons

given below, Defendants’ motions to dismiss are due to be denied.

                        I.         JURISDICTION AND VENUE

      Subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal

question) and § 1343 (civil rights). Personal jurisdiction and venue are uncontested.

                             II.    STANDARD OF REVIEW

      A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint

against the legal standard set forth in Rule 8: “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). When

evaluating a motion to dismiss pursuant to Rule 12(b)(6), the court must “take the

factual allegations in the complaint as true and construe them in the light most

favorable to the plaintiff.” Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir.

2008). However, “the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted).



                                           2
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 3 of 27




      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Determining

whether a complaint states a plausible claim for relief [is] . . . a context-specific task

that requires the reviewing court to draw on its judicial experience and common

sense.” Id. at 679 (alteration in original) (citation omitted).

      As noted above, Defendants also move to dismiss Plaintiffs’ claims for lack

of subject matter jurisdiction under Rule 12(b)(1). A motion under Rule 12(b)(1)

can present either a facial or a factual attack to the court’s jurisdiction. See

McElmurray v. Consol. Gov’t of Augusta-Richmond Cnty., 501 F.3d 1244, 1251

(11th Cir. 2007). When resolving a facial attack under Rule 12(b)(1), as when

resolving a Rule 12(b)(6) motion, the court must assume the truth of the allegations

in the complaint. See id. If the motion instead depends on the resolution of disputed

facts, however, the court must provide the parties an opportunity for discovery and

a hearing before deciding the motion. See id.

                                 III.   BACKGROUND

      Plaintiffs Jonathan Singleton, Ricky Vickery, and Micki Holmes are residents

of Montgomery, Alabama. All three are homeless and rely on panhandling—




                                            3
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 4 of 27




“soliciting donations in public spaces from others”—to survive. (Doc. # 35, at 3.)1

Their typical signs read “homeless,” “homeless and hungry,” and “HOMELESS.

Today it is me, tomorrow it could be you.” (Doc. # 4, at 7–8.)

       Plaintiffs bring suit, pursuant to 42 U.S.C. § 1983, to challenge the

constitutionality of two Alabama statutes: Alabama Code § 13A-11-9(a)(1)

(prohibiting loitering “in a public place for the purpose of begging”) (hereinafter

“the Begging Statute”) and Alabama Code § 32-5A-216(b) (prohibiting individuals

from “stand[ing] on a highway for the purpose of soliciting . . . contributions”)

(hereinafter “the Solicitation Statute”). Plaintiffs assert that the two challenged laws

(together, “the Statutes”) have criminalized their speech in violation of the First

Amendment to the United States Constitution, including through their incorporation

into Montgomery’s municipal code. They further assert that have been arrested or

cited for panhandling under the Solicitation Statute, ticketed under the Begging

Statute, and threatened with arrest by police on several occasions.2

       Plaintiffs allege that Defendants are tasked with the enforcement of

Alabama’s criminal statutes. (See Doc. # 4, at 3 (¶¶ 11–12); see also Doc. # 35,

       1
         References to document numbers (“Doc. #”) are to the document numbers of the
pleadings, motions, and other materials in the court record as compiled and designated on the
docket sheet by the Clerk of the Court. Pinpoint citations are to the page of the electronically filed
document in the court’s CM/ECF filing system.
       2
         Plaintiffs seek the certification of a class of individuals similarly situated. (See Doc.
# 54.) The motion is pending.

                                                  4
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 5 of 27




at 3–4 (describing Secretary Taylor’s authority and duty to enforce the Statutes);

Doc. # 44, at 7–8 (discussing Sheriff Cunningham’s enforcement of the Solicitation

Statute).)

                                 IV.    DISCUSSION

      Defendants Taylor and Cunningham move for dismissal under Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6), raising challenges to this court’s subject

matter jurisdiction and to the sufficiency of Plaintiffs’ claims. These arguments, as

raised in Defendants’ motions to dismiss, are:

   1. The court should abstain from exercising jurisdiction pursuant to Younger v.

      Harris, 401 U.S. 37 (1971);

   2. Plaintiffs’ claims are barred by the Rooker-Feldman doctrine, which provides

      that federal district courts lack authority to review the final judgments of state

      courts, see, e.g., Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280

      (2005);

   3. Plaintiffs lack standing to request relief because, among other issues, they

      have not demonstrated that their injuries are traceable to Defendants;

   4. Defendants are immune from suit under the Eleventh Amendment to the

      United States Constitution; and




                                           5
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 6 of 27




   5. Plaintiffs have failed to state a plausible claim for relief against Defendant

       Cunningham.3

For the reasons detailed below, Defendants’ motions to dismiss are due to be denied.

   1. Younger Abstention

       Defendants suggest that the court should abstain from exercising jurisdiction

over Plaintiffs’ claims because relevant proceedings are ongoing in state court.4

(See, e.g., Doc. # 23, at 10–11.) Defendants note that several municipal court cases

remain open under the municipal incorporation of the statute at issue here. (Doc.

# 23, at 11 (asserting that at least sixteen relevant cases remain open in municipal

court).)   But, contrary to Defendants’ arguments, Younger abstention is not

warranted.

       “Abstention from the exercise of federal jurisdiction is the exception, not the

rule.” Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 813

(1976). As a general matter, “federal courts have a virtually unflagging obligation

to exercise their jurisdiction except in those extraordinary circumstances where the

order to the parties to repair to the State court would clearly serve an important



       3
          Defendant Taylor’s motion to dismiss does not assert that Plaintiffs have failed to
plausibly allege their claims. (See generally Doc. # 22.)
       4
          Unlike several of the other issues raised by Defendants, Younger abstention is not
jurisdictional. See, e.g., Walker v. City of Calhoun, Ga., 901 F.3d 1245, 1254 (11th Cir. 2018).

                                               6
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 7 of 27




countervailing interest.” Deakins v. Monaghan, 484 U.S. 193, 203 (1988) (citation

and internal quotation marks omitted); see also Walker v. City of Calhoun, Ga., 901

F.3d 1245, 1254 (11th Cir. 2018) (observing that “[a]bstention . . . has become

disfavored in recent Supreme Court decisions”). Still, the abstention doctrine of

Younger v. Harris “restrain[s] courts of equity from interfering with criminal

prosecutions . . . .” Younger v. Harris, 401 U.S. 37, 44 (1971). Under Younger,

“absent extraordinary circumstances federal courts should not enjoin pending state

criminal prosecutions.” Hughes v. Att’y Gen. of Fla., 377 F.3d 1258, 1262 (11th Cir.

2004) (citation and internal quotation marks omitted).          “Federal courts have

consistently recognized this limitation on enjoining state criminal prosecutions

unless one of a few narrow exceptions is met.” Id. at 1263.

      As a threshold matter, Younger abstention is clearly inappropriate as to the

Begging Statute. Plaintiffs have no open municipal court cases involving the

Begging Statute, and Younger abstention requires a pending proceeding. (See, e.g.,

Doc. # 35, at 14–15; Doc. # 36, at 10.) See also Walker, 901 F.3d at 1254. For the

reasons described below, it is also inappropriate as to the Solicitation Statute.

      To begin, it is not clear that Younger even applies in the instant context. First,

“[t]he Younger Court held that federal courts should abstain from suits aimed at

restraining pending state criminal prosecutions.” For Your Eyes Alone, Inc. v. City



                                           7
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 8 of 27




of Columbus, Ga., 281 F.3d 1209, 1216 (11th Cir. 2002) (emphasis added).

Defendants have not established that the adjudication of the instant claims would

“represent[ ] . . . the interference with ongoing judicial proceedings against which

Younger was directed . . . .” New Orleans Pub. Serv., Inc. (NOPSI) v. Council of

City of New Orleans, 491 U.S. 350, 372, (1989). Most notably, Plaintiffs’ suit

explicitly seeks only forward-looking relief, not a restraint on open criminal

proceedings. (See Doc. # 35, at 16 (noting that “all three Plaintiffs are seeking

wholly prospective relief”).)   In contrast, Plaintiffs do not appear to seek an

injunction against pending prosecutions. Cf. Allee v. Medrano, 416 U.S. 802, 817

n.11 (1974) (noting, as an indication that Younger did not apply, that “no injunctive

relief against pending prosecutions was ever requested”); The News-J. Corp. v.

Foxman, 939 F.2d 1499, 1507 (11th Cir. 1991) (describing the Younger inquiry as

whether federal courts should “intervene in an ongoing state criminal prosecution”).

That distinction places this case far from the heartland of Younger. See generally

Wooley v. Maynard, 430 U.S. 705, 711 (1977) (“[T]he suit is in no way designed to

annul the results of a state trial since the relief sought is wholly prospective, to

preclude further prosecution under a statute alleged to violate appellees’

constitutional rights.” (internal quotation marks omitted)); 31 Foster Children v.




                                         8
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 9 of 27




Bush, 329 F.3d 1255, 1276 (11th Cir. 2003) (“If there is no interference, then

abstention is not required.”).

       In any case, and maybe more importantly, the Supreme Court has emphasized

that Younger abstention should not stand in the way of facial challenges to

unconstitutional statutes. See NOPSI, 491 U.S. at 372 (“As a challenge to completed

legislative action, NOPSI’s suit represents neither the interference with ongoing

judicial proceedings against which Younger was directed . . . . It is, insofar as our

policies of federal comity are concerned, no different in substance from a facial

challenge to an allegedly unconstitutional statute or zoning ordinance—which we

would assuredly not require to be brought in state courts.” (emphasis added));

O’Shea v. Littleton, 414 U.S. 488, 500 (1974) (observing that an injunction that

“strike[s] down a single state statute, either on its face or as applied,” would not run

afoul of Younger). The fact that a suit involves a criminal statute, and that its

resolution would thereby enjoin future prosecutions involving that same statute, is

not enough to justify Younger abstention. Cf. Robinson v. Stovall, 646 F.2d 1087,

1090–91 (5th Cir. Unit A June 19815) (“[Plaintiffs] seek only prospective relief[,]

an injunction against future arrests or harassment, and a declaratory judgment that



       5
          Under Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
court is bound by cases decided by the former Fifth Circuit prior to October 1, 1981.


                                               9
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 10 of 27




the first amendment protects their right to stage further marches without complying

with the parade ordinance. Such relief will affect the pending Okolona prosecutions,

if at all, only through the operation of ordinary principles of collateral estoppel. The

Supreme Court’s decisions on point make it clear that such an attenuated impact

cannot be the basis for Younger abstention.”).6

       In the alternative, even if it is assumed that the general context here would

typically call for Younger abstention, declining jurisdiction is not appropriate. First,

as Defendants seemingly acknowledge, any pending municipal prosecution involves

a different law than the one at issue here: the municipal ordinance that incorporates

the relevant State laws. (See, e.g., Doc. # 36, at 8.) Though the State statute is

incorporated directly by the relevant local ordinance, the laws are distinct. In such

circumstances, the Eleventh Circuit has suggested that abstention is improper. Cf.

Redner v. Citrus Cnty., Fla., 919 F.2d 646, 651 (11th Cir. 1990) (deeming abstention

inappropriate where state criminal proceedings dealt with a distinct, though closely

related, ordinance, meaning that the relevant “state criminal proceedings could


       6
          Instead, paradigmatic cases of Younger abstention involve situations like internal
discipline at a state agency, see Rizzo v. Goode, 423 U.S. 362 (1976); O’Shea v. Littleton, 414 U.S.
488, 500 (1974) (describing a requested injunction that “contemplate[d] interruption of state
proceedings” and an “ongoing federal audit of state criminal proceedings”); see generally Wexler
v. Lepore, 385 F.3d 1336, 1339 (11th Cir. 2004) (collecting cases). “[I]t has never been suggested
that Younger requires abstention in deference to a state judicial proceeding reviewing legislative
or executive action. Such a broad abstention requirement would make a mockery of the rule that
only exceptional circumstances justify a federal court’s refusal to decide a case in deference to the
States.” NOPSI, 491 U.S. at 368.

                                                 10
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 11 of 27




proceed to completion . . . without a state court addressing Ordinance 88–06”); cf.

Costello v. Feagin, 50 So. 134, 135 (Ala. 1909) (“The offenses against the

corporation and the state . . . are distinguishable, and wholly disconnected . . . .”).

      Further, Younger abstention is improper where a plaintiff cannot obtain an

adequate remedy in state court. 31 Foster Children, 329 F.3d at 1279 (stating that

plaintiffs facing Younger abstention must “demonstrat[e] that the state remedies are

inadequate” to prevent it under this exception (citation omitted)). Of course, “[i]n

determining whether the state remedies are adequate, . . . [t]he relevant question is

not whether the state courts can do all that Plaintiffs wish they could,” but rather

whether available remedies are sufficient. Id. (second alteration in original) (citation

and internal quotation marks omitted).          Because the municipal prosecutions

allegedly involve a municipal ordinance, the remedies sought in this court—or,

indeed, any remedy against the State statute challenged here—are not available in

the pending state proceedings. And Plaintiffs also assert, and Defendants apparently

do not deny, that the municipal court cannot issue an injunction. (See, e.g., Doc.

# 36, at 9 (noting only that plaintiffs’ argument that they cannot receive injunctive

relief in municipal court is “irrelevant”).) See also Ala. Code § 12-14-10 (describing

the powers of municipal courts, a list that does not include injunctive relief); Ala.

Code § 6-6-500 (“Injunctions may be granted, returnable into any of the circuit



                                           11
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 12 of 27




courts in this state, by the judges of the supreme court, court of civil appeals, court

of criminal appeals, and circuit courts.” (emphasis added)).

       This discrepancy prevents abstention where, as here, the potential dismissal

of an existing charge because of a constitutional defense—as compared to a

prospective injunction—does not provide a sufficient remedy. Cf. Wilson v. State

Bar of Ga., 132 F.3d 1422, 1428 (11th Cir. 1998) (describing the risk that a plaintiff

will be “chilled from exercising her right to free expression or forgo[] expression in

order to avoid enforcement consequences”); see generally For Your Eyes Alone,

Inc., 281 F.3d at 1219 (“Our decision also is marked by concern over the costs of

abstention in a suit where the plaintiff brings a facial or as-applied challenge to a

state statute on First Amendment free speech grounds.”).7 For this reason, too, the

court declines to abstain. Cf. Gbalazeh v. City of Dallas, Texas, 394 F. Supp. 3d

666, 670 (N.D. Tex. 2019) (Godbey, J.) (noting, as a reason not to abstain under

Younger, that Dallas municipal courts cannot issue injunctive relief).

   2. The Rooker-Feldman Doctrine

       Defendants also contend that the Rooker-Feldman doctrine strips this court of

subject matter jurisdiction. For the reasons below, they are incorrect; jurisdiction

over Plaintiffs’ constitutional claims is appropriate.


       7
         The risk of chilled expression, which also relates to the standing inquiry, is discussed in
greater detail below.

                                                12
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 13 of 27




      “The Rooker-Feldman doctrine prevents the lower federal courts from

exercising jurisdiction over cases brought by state-court losers challenging state-

court judgments rendered before the district court proceedings commenced.” Lance

v. Dennis, 546 U.S. 459, 460 (2006) (per curiam) (citation and internal quotation

marks omitted). The doctrine prevents district courts from reviewing state-court

judgments and thereby ensures that appellate jurisdiction to “reverse or modify a

state-court judgment is lodged . . . exclusively in” the Supreme Court. Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283 (2005). Put another way, the

Rooker-Feldman doctrine ensures that “a federal district court cannot entertain an

original action alleging that a state court violated the Constitution by giving effect

to an unconstitutional state statute.” Howlett By & Through Howlett v. Rose, 496

U.S. 356, 370 n.16 (1990).

      “Rooker-Feldman is a narrow jurisdictional doctrine.” Behr v. Campbell, No.

18-12842, 2021 WL 3559339, at *1 (11th Cir. Aug. 12, 2021). Rooker-Feldman “is

confined to cases of the kind from which the doctrine acquired its name: cases

brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp., 544

U.S. at 284 (emphasis added); see also Behr, 2021 WL 3559339, at *1 (The Rooker-



                                         13
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 14 of 27




Feldman doctrine “simply establishes that a party who loses a case in state court

cannot appeal that loss in a federal district court.”); Hoblock v. Albany Cnty. Bd. of

Elections, 422 F.3d 77, 85 (2d Cir. 2005) (noting that Exxon Mobil “pared back the

Rooker-Feldman doctrine to its core”).

      Here, the claims at issue clearly do not satisfy the requirements of

Rooker-Feldman. The injury at issue is caused not by a state-court judgment but by

a state law, and Plaintiffs do not seek review of any state-court judgment.

      Nonetheless, Defendants argue that the Rooker-Feldman doctrine extends

“beyond claims actually adjudicated by the state court to include claims that are

‘inextricably intertwined’ with a state court judgment.” Bell v. Perkins, 305 F.

App’x 569, 570 (11th Cir. 2008) (per curiam) (citation omitted). (See also Doc.

# 23, at 14.) But as the Eleventh Circuit has reiterated, “Rooker-Feldman does not

prohibit a ‘district court from exercising subject-matter jurisdiction simply because

a party attempts to litigate in federal court a matter previously litigated in state

court.’” Nicholson v. Shafe, 558 F.3d 1266, 1274 (11th Cir. 2009) (quoting Exxon

Mobil Corp., 544 U.S. at 293). More importantly, earlier this month, the Eleventh

Circuit made clear that such a broad formulation of the Rooker-Feldman doctrine

cannot survive Exxon Mobil. The Eleventh Circuit tolled the death knell to the

Rooker-Feldman doctrine’s “era of expansion.” Behr, 2021 WL 3559339, at *1; id.



                                         14
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 15 of 27




at *5 (“In short, district courts should keep one thing in mind when Rooker-Feldman

is raised: it will almost never apply.”). In Behr, the court vetoed the very argument

that Defendants advance here: Post-Exxon Mobil, “[p]arties keep arguing”

erroneously “that district courts should dismiss claims as ‘inextricably intertwined’

even when those claims do not seek ‘review and rejection’ of a state court judgment,

and district courts keep doing so.”             Id. at *4 (citation omitted).          However,

“considering whether a claim is ‘inextricably intertwined’ with a state court

judgment . . . is merely a way of ensuring that courts do not exercise jurisdiction

over the appeal of a state court judgment simply because the claimant does not call

it an appeal of a state court judgment.” Id. at *4 (citation omitted). Here, where the

issue overlaps but no state-court judgment is at issue, Rooker-Feldman does not

apply.8 See generally Skinner v. Switzer, 562 U.S. 521, 532 (2011) (“[A] state-court

decision is not reviewable by lower federal courts, but a statute or rule governing the

decision may be challenged in a federal action.” (citation and internal quotation

marks omitted)).




       8
          The Eleventh Circuit and the United States Supreme Court have repeatedly affirmed this
general principle. See, e.g., Alvarez v. Att’y Gen. for Fla., 679 F.3d 1257, 1263 (11th Cir. 2012)
(acknowledging that “the existence of a state court judgment interpreting or relying upon a statute
does not bar a federal court from entertaining an independent challenge to the constitutionality of
that statute,” but dismissing an as-applied procedural due process challenge); Skinner v. Switzer,
562 U.S. 521, 532 (2011).


                                                15
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 16 of 27




       Indeed, Feldman itself helps explain the relevant distinction. D.C. Court of

Appeals v. Feldman, 460 U.S. 462 (1983). There, two plaintiffs had petitioned the

District of Columbia Court of Appeals to waive a court Rule; their request was

denied, and they filed federal suits seeking review. See id. at 465–473. The Supreme

Court held that the denials themselves could not be reviewed by the federal district

court. Id. at 482. But it also allowed a challenge as to the validity of the underlying

Rule. See id. at 486. As the Supreme Court later summarized, “[t]he Rule could be

contested in federal court . . . so long as plaintiffs did not seek review of the Rule’s

application in a particular case.” Exxon Mobil Corp., 544 U.S. at 286 (citing

Feldman, 406 U.S. at 486). As relevant here, Plaintiffs’ claims mirror the surviving

challenges of the Feldman plaintiffs, focusing on the constitutionality of the law

underpinning a possible state-court judgment.9 Cf. Doe v. Fla. Bar, 630 F.3d 1336,

1341 (11th Cir. 2011).

       In summary, the Supreme Court and the Eleventh Circuit have reiterated the

“narrow ground” covered by Rooker-Feldman. Exxon Mobil Corp., 544 U.S. at 284;

see also Lance, 546 U.S. at 466 (“The doctrine applies only in limited circumstances

where a party in effect seeks to take an appeal of an unfavorable state-court decision

to a lower federal court.” (internal citation and quotation marks omitted)); Behr,


       9
          On this point, Plaintiffs aptly summarize, writing that “their claims seek to facially
invalidate and proscribe future enforcement of two state statutes.” (Doc. # 35, at 13.)

                                              16
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 17 of 27




2021 WL 3559339, at *7 (“Rooker-Feldman is not a jurisdictional giant. It is a

limited doctrine that applies only when litigants try to appeal state court losses in the

lower federal courts.”). This court heeds those words. Plaintiffs’ claims survive.

   3. Standing

       Defendants also argue that Plaintiffs lack standing to bring their claims. But

Plaintiffs have clearly established, at this stage, the requisites for standing.

       “Standing is a jurisdictional prerequisite to suit in federal court.” State of Ala.

v. U.S. E.P.A., 871 F.2d 1548, 1554 (11th Cir. 1989) (citation omitted). To establish

that they meet the constitutional requirements for standing, plaintiffs must allege an

(1) “injury in fact—an invasion of a legally protected interest which is (a) concrete

and particularized and (b) actual or imminent, not conjectural or hypothetical”;

(2) that the injury is “fairly traceable” to the challenged act; and (3) that it is “likely,

as opposed to merely speculative” that the injury will be “redressed by a favorable

decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (cleaned up);

Collier v. Buckner, 303 F. Supp. 3d 1232, 1250 (M.D. Ala. 2018) (Watkins, J.)

(reviewing requirements for Article III standing).             These requirements are

“somewhat more lenient” in the First Amendment context. Bischoff v. Osceola

Cnty., Fla., 222 F.3d 874, 883 (11th Cir. 2000). Further, because the issue is raised




                                            17
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 18 of 27




on a motion to dismiss, “general factual allegations of injury resulting from the

defendant’s conduct may be sufficient to show standing.” Id. at 878.

      Plaintiffs have satisfied all three requirements. First, they have demonstrated

an injury in fact. Plaintiffs have established, at this stage, that the laws challenged

here implicate speech interests protected by the First Amendment. See, e.g., Smith

v. City of Fort Lauderdale, Fla., 177 F.3d 954, 956 (11th Cir. 1999) (“Like other

charitable solicitation, begging is speech entitled to First Amendment protection.”).

In such a circumstance, even if a plaintiff has not directly suffered from enforcement

of a law, that “plaintiff has standing if he demonstrates a realistic danger of

sustaining direct injury as a result of the statute’s operation or enforcement.” Jacobs

v. The Fla. Bar, 50 F.3d 901, 904 (11th Cir. 1995) (cleaned up). Standing therefore

exists “when the plaintiff has submitted evidence indicating an intention to engage

in a course of conduct arguably affected with a constitutional interest, but proscribed

by a statute, and there exists a credible threat of prosecution.” Wilson, 132 F.3d

at 1428 (citation and internal quotation marks omitted) (emphasis in original)

(discussing standing at the summary judgment stage); see also Bischoff, 222 F.3d

at 884 (noting that a threat of arrest “for engaging in free speech activities is evidence

of an actual and concrete injury wholly adequate to satisfy the injury in fact




                                           18
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 19 of 27




requirement of standing”); Parker v. Jud. Inquiry Comm’n of Alabama, No. 2:16-

CV-442-WKW, 2017 WL 3820958, at *4 (M.D. Ala. Aug. 31, 2017) (Watkins, J.).

       At this stage, plaintiffs have met their burden as to an injury in fact: they have

adequately demonstrated “some possibility that the defendants will seek to enforce

the challenged regulation.” ACLU v. The Fla. Bar, 999 F.2d 1486, 1494 (11th Cir.

1993). Plaintiffs’ allegations indicate that Defendants have legal authority to enforce

the Statutes and that Defendants have enforced at least one of the Statutes, if not

both.10 (See, e.g., Doc. # 44, at 8, 10.) As the Supreme Court has noted, “past

enforcement against the same conduct is good evidence that the threat of

enforcement is not chimerical.” Susan B. Anthony List v. Driehaus, 573 U.S. 149,

164 (2014) (citation and internal quotation marks omitted).

       All in, plaintiffs have undoubtedly shown “an actual and well-founded fear

that the law will be enforced against them.” Id. at 160 (citation and internal quotation

marks omitted). Plaintiffs “should not be required to await and undergo a criminal

prosecution as the sole means of seeking relief.” Holder v. Humanitarian L. Project,

561 U.S. 1, 15 (2010) (quoting Babbitt v. Farm Workers, 442 U.S. 289, 298 (1979));

see generally For Your Eyes Alone, Inc., 281 F.3d at 1219 (“Uncertainty as to the



       10
           The parties dispute whether, and how often, the Statutes have been enforced by each
Defendant. The court need not reach this issue at this stage, including because past enforcement
is not a requirement for Plaintiffs to have standing.

                                              19
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 20 of 27




constitutionality of the statute at issue, or as to the conduct of the state agents

implementing the statute, can in itself chill future speech.”). At this stage, it is

enough that the realistic possibility of enforcement is causing plaintiffs to refrain

from expression that is, they argue, constitutionally protected. See, e.g., Harrell v.

The Fla. Bar, 608 F.3d 1241, 1254 (11th Cir. 2010) (“[A]n actual injury can exist

when the plaintiff is chilled from exercising her right to free expression or forgoes

expression in order to avoid enforcement consequences.” (citation omitted)).

       Defendants assert that they do not plan to enforce the relevant statutes—and

have never done so—and that these promises undermine Plaintiffs’ standing. (See,

e.g., Doc. # 25, at 6 (noting that the Montgomery County Sheriff’s Office “does not

enforce these statutes” and has “no intention of ever enforcing these statutes”).)

Setting aside that Plaintiffs’ allegations are enough to overcome this assertion, and

ignoring whether the statement is true, Defendants’ declaration is insufficient:

“Mid-litigation assurances are all too easy to make and all too hard to enforce, which

probably explains why the Supreme Court has refused to accept them.” W. Alabama

Women’s Ctr. v. Williamson, 900 F.3d 1310, 1328 (11th Cir. 2018).11 Perhaps


       11
            Similarly, these assurances do not render Plaintiffs’ claims moot. See, e.g., Sheely v.
MRI Radiology Network, P.A., 505 F.3d 1173, 1184 (11th Cir. 2007) (“A defendant’s assertion
that it has no intention of reinstating the challenged practice does not suffice to make a case moot.”
(citation and internal quotation marks omitted)); Jager v. Douglas Cnty. Sch. Dist., 862 F.2d 824,
833 (11th Cir. 1989) (“Ordinarily, the defendant’s voluntary cessation of a challenged practice will
not moot an action because the defendant is free to return to his old ways.” (citation and internal

                                                 20
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 21 of 27




unsurprisingly, the Eleventh Circuit has found a credible threat of prosecution even

where relevant actors had “disavow[ed] their authority to enforce” the requirements

at issue. Socialist Workers Party v. Leahy, 145 F.3d 1240, 1246 (11th Cir. 1998).

       The latter two standing requirements, causation and redressability, are also

met. Plaintiffs have shown that the alleged injury is traceable to the challenged acts:

the Statutes’ prohibitions are clearly the cause of any chilled speech, and defendants

are tasked with enforcing them. Cf. McDonough v. Fernandez-Rundle, 862 F.3d

1314, 1318 n.2 (11th Cir. 2017) (noting that, where a plaintiff was forced to choose

between foregoing protected speech or risking prosecution, that injury was directly

traceable to threatened prosecution); see also Parker, 2017 WL 3820958, at *5

(“What matters is whether the Attorney General has the power to enforce the

challenged provision against the plaintiff.” (citation and quotation marks omitted)).

Enjoining future prosecution under those statutes would, therefore, redress the

alleged injury. See McDonough, 862 F.3d at 1318 n.2. At this stage, the court is

satisfied that the minimum requirements for Article III standing are met.12



quotation marks omitted)); id. at 834 (noting that voluntary cessation is particularly unconvincing
when defendants “continue to press . . . that the voluntarily ceased conduct should be declared
constitutional”).
       12
          For the same reasons described above, plaintiffs have also, at this stage, satisfied the
requirements of the Declaratory Judgment Act, which “provides that a declaratory judgment may
only be issued in the case of an actual controversy.” A&M Gerber Chiropractic LLC v. GEICO
Gen. Ins. Co., 925 F.3d 1205, 1210 (11th Cir. 2019) (citation and internal quotation marks

                                                21
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 22 of 27




   4. Eleventh Amendment Immunity

      In addition, Defendants assert that they are immune from suit by the

protections of Eleventh Amendment immunity. (See, e.g., Doc. # 23, at 16; Doc.

# 26, at 3.) They are again incorrect.

      In general, “[b]ecause of the Eleventh Amendment, States may not be sued in

federal court unless they consent to it in unequivocal terms or unless Congress,

pursuant to a valid exercise of power, unequivocally expresses its intent to abrogate

the immunity.” Green v. Mansour, 474 U.S. 64, 68 (1985) (citation omitted). But

“[t]he landmark case of Ex parte Young created an exception to this general principle

by asserting that a suit challenging the constitutionality of a state official’s action in

enforcing state law is not one against the State.” Id. (internal citation omitted) (citing

Ex parte Young, 209 U.S. 123, 159–60 (1908)). “Under the legal fiction . . . when a

state official violates federal law, he is stripped of his official or representative

character and no longer immune from suit.” Alabama v. PCI Gaming Auth., 801

F.3d 1278, 1288 (11th Cir. 2015). When this exception applies, the relevant official

is not immune from suit. See id.




omitted); Lake Carriers’ Ass’n v. MacMullan, 406 U.S. 498, 508 (1972) (finding an actual
controversy where “compliance is coerced by the threat of enforcement”).


                                           22
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 23 of 27




       In light of “the important interests of federalism and state sovereignty” that it

implicates, the Ex parte Young exception is limited to certain contexts. Summit Med.

Assocs., P.C. v. Pryor, 180 F.3d 1326, 1337 (11th Cir. 1999). Specifically, the

doctrine only applies if the complaint (1) alleges an ongoing and continuous

violation of federal law, see id., and (2) requests relief that can be characterized as

“prospective,” Virginia Off. for Prot. & Advoc. v. Stewart, 563 U.S. 247, 255 (2011)

(citation omitted); see also Verizon Maryland, Inc. v. Pub. Serv. Comm’n of

Maryland, 535 U.S. 635, 645 (2002) (“In determining whether the doctrine of Ex

parte Young avoids an Eleventh Amendment bar to suit, a court need only conduct

a straightforward inquiry into whether [the] complaint alleges an ongoing violation

of federal law and seeks relief properly characterized as prospective.” (citation and

internal quotation marks omitted)).13

       The complaint clearly satisfies this inquiry.              It alleges an ongoing and

continuous violation: “where there is a threat of future enforcement that may be

remedied by prospective relief, the ongoing and continuous requirement has been

satisfied.” Summit Med. Assocs., P.C., 180 F.3d at 1338.14 This case—where

       13
          Notably, as the Court held in Verizon Maryland, Inc., “the inquiry into whether suit lies
under Ex parte Young does not include an analysis of the merits of the claim.” 535 U.S. at 646.
       14
           Importantly, the threat of potential enforcement need not be imminent. See Summit
Med. Assocs., 180 F.3d at 1338 (“Appellants contend . . . that under Ex parte Young, a state
officer’s enforcement of an allegedly unconstitutional state law must be imminent, not merely
threatened. We decline to adopt so limited a view of the Ex parte Young doctrine.”). Moreover,

                                                23
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 24 of 27




Plaintiffs risk prosecution, and associated fines or incarceration, barring court

intervention—meets this standard. See generally id. (“[T]he ongoing and continuous

requirement merely distinguishes between cases where the relief sought is

prospective in nature, i.e., designed to prevent injury that will occur in the future,

and cases where relief is retrospective.”); Braggs v. Dunn, 383 F. Supp. 3d 1218,

1244 (M.D. Ala. 2019) (Thompson, J.) (“[T]he court must answer the question

whether the plaintiffs face a threat of being subjected in the future to the challenged

prison conditions that may be remedied by prospective relief.”). And Plaintiffs

clearly seek prospective relief. (See Doc. # 4, at 15–16; Doc. # 35, at 4 (“Plaintiffs

seek only forward-looking relief . . . .”).); Attwood v. Clemons, 818 F. App’x 863,

868 (11th Cir. 2020) (discussing injunctive and declaratory relief and noting that

“[a]n injunction is necessarily prospective”).

       Defendants also argue that they lack any responsibility to enforce the relevant

state statute, and therefore that the Ex parte Young fiction cannot pierce their

immunity. (See, e.g., Doc. # 23, at 3 (arguing that Plaintiffs “have not demonstrated

that Taylor has any duty to enforce the challenged municipal incorporation of state




contrary to some of Defendants’ briefing, the Ex parte Young exception does not require evidence
of past wrongdoing. See, e.g., Muscogee (Creek) Nation v. Poarch Band of Creek Indians, No.
2:12CV1079-MHT, 2021 WL 961743, at *5 (M.D. Ala. Mar. 15, 2021) (Thompson, J.). Even so,
Defendants have acknowledged “past enforcement” of at least one of the challenged statutes. (See
Doc. # 48, at 8–9.)

                                              24
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 25 of 27




laws”).).   Indeed, “[o]nly if a state officer has the authority to enforce an

unconstitutional act in the name of the state can the Supremacy Clause be invoked

to strip the officer of his official or representative character and subject him to the

individual consequences of his conduct.” Summit Med. Assocs., P.C., 180 F.3d

at 1341. But Taylor and Cunningham apparently do have the authority to enforce

the State statutes that are challenged in this lawsuit; in fact, they seemingly

acknowledge as much, noting that they “generally do[] not enforce the Challenged

Statutes” but never arguing that they cannot do so. (Doc. # 48-1, at 3.) “Do not”

does not equate with “cannot.” Their authority, at this stage and for the purposes of

the Ex parte Young inquiry, suffices. Cf. Luckey v. Harris, 860 F.2d 1012, 1016

(11th Cir. 1988) (holding that a governor was an “appropriate part[y]” to sue where

the governor was responsible for law enforcement, was charged with executing the

laws, and had residual power to commence criminal prosecutions). The Ex parte

Young exception dooms defendants’ sovereign-immunity claims.

   5. Failure to State a Claim

      Finally, Defendant Cunningham asserts that Plaintiffs have “fail[ed] to

plausibly allege a threat of future enforcement,” and he therefore asserts that the

complaint falls short of the requirements of Rule 12(b)(6). (Doc. # 26, at 6.)

Defendant Cunningham’s argument is linked to his discussion of the Ex parte Young



                                          25
    Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 26 of 27




exception, obscuring its precise meaning. (See Doc. # 26, at 7–8.) To the extent that

it is meant to stand on its own, however, it fails.

      A viable complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp., 550 U.S. at 570. To meet this standard, a

plaintiff must “plead[ ] factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678.

      Here, the facts alleged comprise a plausible claim for relief. It is plausible

that Plaintiffs have been deprived of their First Amendment rights by the Solicitation

and Begging Statutes, which criminalize panhandling and arguably form

unconstitutional restrictions on protected speech. See, e.g., Smith, 177 F.3d at 956

(“Like other charitable solicitation, begging is speech entitled to First Amendment

protection.”). As the Supreme Court recently reiterated, “[c]ontent-based laws—

those that target speech based on its communicative content—are presumptively

unconstitutional and may be justified only if the government proves that they are

narrowly tailored to serve compelling state interests.” Reed v. Town of Gilbert, Ariz.,

576 U.S. 155, 163 (2015). Further, the Court has explained, “a speech regulation is

content based if the law applies to particular speech because of the topic discussed

or the idea or message expressed.” Id. at 171. The Statutes at issue here are plausible



                                           26
     Case 2:20-cv-00099-WKW-JTA Document 78 Filed 08/25/21 Page 27 of 27




examples of content-based restrictions on expression: They prohibit speech based

upon the subject matter discussed or viewpoint set forth. Moreover, it is at least

plausible that the Statutes will not withstand strict scrutiny. See generally id.15

       Accordingly, accepting Plaintiffs’ allegations as true, see Hishon v. King &

Spalding, 467 U.S. 69, 73 (1984), and construing the complaint in Plaintiffs’ favor,

see Duke v. Cleland, 5 F.3d 1399, 1402 (11th Cir. 1993), the court concludes that

Plaintiffs have met the requirements for overcoming Defendants’ Rule 12(b)(6)

motion. Because Plaintiffs have alleged a plausible First Amendment claim, a Rule

12(b)(6) dismissal is inappropriate.

                                       V.     CONCLUSION

       For the foregoing reasons, it is ORDERED that Defendants’ Motions to

Dismiss (Docs. # 22, # 25) are DENIED.

       DONE this 25th day of August, 2021.

                                                    /s/ W. Keith Watkins
                                               UNITED STATES DISTRICT JUDGE


       15
           Plaintiffs also raise several additional arguments for the unconstitutionality of the
Statutes, including that they are unconstitutional prior restraints on speech. (See, e.g., Doc. # 4,
at 14.) These alternative arguments need not be considered at this time. Similarly, the court also
will not consider the arguments for the Statutes’ constitutionality, raised in passing in a reply brief
by Defendant Taylor. (See Doc. # 36, at 10, 11.) Cf. Hope For Families & Cmty. Serv., Inc. v.
Warren, 721 F. Supp. 2d 1079, 1190 n.121 (M.D. Ala. 2010) (Watkins, J.) (“This argument . . .
will not be addressed because it was raised for the first time in the reply brief, and Plaintiffs have
not had an opportunity to respond to the argument.”).


                                                  27
